Citation Nr: 9901815	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-38 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1. Entitlement to an increased rating for a benign tumor of 
the left proximal femur, currently evaluated as 10 percent 
disabling.

2. Entitlement to an increased (compensable) evaluation for 
the residuals of a stress fracture of the left lower leg. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from April 28 to August 23, 
1971.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1996 rating decision of the RO 
that denied an evaluation in excess of 10 percent for a 
benign tumor of the left proximal femur and entitlement to a 
compensable evaluation for the residuals of a stress fracture 
of the left lower leg.  In August 1996, the veteran appeared 
and gave testimony at a hearing before a hearing officer at 
the RO, a transcript of which is of record.  He again 
appeared and gave testimony at a September 1998 hearing 
before the undersigned Board Member at the RO.  A transcript 
of this hearing is also of record.  

The case is before the Board for appellate consideration at 
this time.  


REMAND

The veteran contends that he has increasing pain and 
limitation of function in the left lower extremity because of 
his service-connected benign tumor of the left proximal femur 
and residuals of a stress fracture of the left lower leg.  
The service-connected benign tumor of the left trochanter is 
currently evaluated as 10 percent disabling under the 
provisions of Diagnostic Code 5015 which is utilized in the 
evaluation of benign bone growth and based on limitation of 
motion of the veterans left hip.  (The Board notes that a 
separate ten percent rating for this disability may be 
assigned under the provisions of 38 C.F.R.§ 4.118, Diagnostic 
Code 7804 if the bone growth results in tenderness or pain).  
The veterans stress fracture of the left lower extremity is 
evaluated under the provisions of Diagnostic Code 5262which 
is utilized for impairment of the tibia and fibula and 
encompasses the degree of disability in the ankle or knee, 
including limitation of motion.  In addition, the Board notes 
that the provisions of 38 C.F.R.§ 4.59 may be applicable to 
this disability.  

Since both of the veterans service-connected disabilities of 
the left lower extremity may be evaluated on the basis of 
limitation of motion, the holding of the United States Court 
of Veterans Appeals (Court) in DeLuca v. Brown, 8 Vet. App. 
202 (195) must be considered in the evaluation of these 
disabilities.  In DeLuca, the Court held, essentially, that 
the provisions of 38 C.F.R.§§ 4.40 and 4.45 must be 
considered when a diagnostic code provides for a rating based 
on limitation of motion.  Under the provisions of 38 
C.F.R.§§ 4.40 and 4.45, consideration must be given to 
functional loss due to pain, weakened movement, excess 
fatigability, incoordination, and pain on undertaking 
movement.  

Review of the record also indicates that the veteran was last 
afforded a VA orthopedic examination of his service-connected 
benign tumor of the left proximal femur in September 1996.  
This examination was not responsive to the Court's 
requirements in DeLuca.  Although the veterans complaints of 
pain in the left lower extremity were noted on the 
evaluation, the report of the examination did not contain the 
range of motion in the veterans left hip and also did not 
contain information which was responsive to the requirements 
of the provisions of 38 C.F.R.§§ 4.40 and 4.45.  Moreover, 
neither this examination nor earlier VA examinations 
conducted in 1994 and 1995 contained any clinical findings 
upon which to base an evaluation of the veterans service-
connected stress fracture of the left lower extremity.  
Therefore, a further VA orthopedic examination is necessary 
to determine the current degree of disability of the 
veterans service-connected benign tumor of the left proximal 
femur and his service-connected stress fracture of the left 
lower leg.  

The Board also notes that, during a recent hearing before the 
undersigned Board Member, the veteran stated that he received 
ongoing treatment for his service-connected left lower 
extremity disabilities at a VA outpatient clinic.  However, 
no records reflecting this treatment subsequent to April 1996 
are in the claims folder.  Such should be obtained prior to 
appellate consideration in this case.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1. The RO should obtain copies of all 
clinical records documenting the 
veterans treatment for his service-
connected left lower extremity 
disabilities at the VA Outpatient 
Clinic on 23rd street in Manhattan, 
subsequent to April 1996.  All records 
obtained should be associated with the 
claims folder.  

2. Then, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of his service-
connected benign tumor of the left 
proximal femur and his service-
connected residuals of a stress 
fracture of the left lower extremity.  
The claims folder, including a copy of 
this remand must be made available to 
the examining physician so that the 
clinical record can be studied in 
detail.  The examining physician 
should state that these records have 
been reviewed in the report of the 
examination.  All pertinent clinical 
findings should be reported in detail.  
The examiner should report any and all 
symptomatic manifestations of the 
veterans benign tumor of the left 
proximal femur and his residuals of a 
stress fracture of the left lower leg.  
In regard to the veterans left 
proximal femur disability, the 
examiner should report exact ranges of 
motion in the left hip, including 
flexion, extension, abduction, and 
adduction.  If limitation of motion or 
pain on motion in the left hip is 
found, the examiner should indicate 
whether such is due to the veterans 
benign tumor of the proximal femur.  
If this is the case, the physician 
should report any weakened movement, 
excess fatigability on use, and 
incoordination caused by the this 
service-connected disability and 
comment on how the severity of this 
disability affects the veteran 
functually, particularly in the work 
place.  If possible, the degree of 
additional range of motion loss due to 
any pain on undertaking left hip 
motion should be expressed by the 
examiner.  In addition, the examining 
physician should also state if the 
veterans benign tumor on the left 
proximal femur is tender or painful on 
objective examination in order to 
warrant a 10 percent evaluation under 
38 C.F.R.§ 4.118, Diagnostic Code 
7804.  In regard to the veterans 
residuals of a stress fracture of the 
left lower leg, the examining 
physician should report any 
symptomatic manifestations of this 
disability and such should be 
described in detail.  The examiner 
should report all ranges of motion in 
the veterans left ankle in degrees, 
including dorsiflexion and plantar 
flexion.  If limitation of motion or 
painful motion in the left ankle is 
found, the examiner should state 
whether such is due to the veterans 
service-connected stress fracture of 
the left lower leg.  If this is the 
case, the physician should report any 
weakened movement, excess fatigability 
on use, and incoordination caused by 
the this service-connected disability 
and comment on how the severity of 
this disability affects the veteran 
functually, particularly in the work 
place.  If possible, the degree of 
additional range of motion loss due to 
any pain on undertaking left ankle 
motion should be expressed by the 
examiner.  If there is full range of 
motion in the ankle but such motion is 
painful, such should be reported by 
the examiner in order to be responsive 
to the provisions of 38 C.F.R.§ 4.59.  
X-rays of the left lower leg should be 
performed and the examiner should 
state whether there is nonunion or 
malunion of the left tibia and fibula 
due to the veterans service-connected 
stress fracture, and if so, whether 
such causes slight moderate or severe 
ankle disability.  

3. Then, the RO should again adjudicate 
the veterans claims.  If the benefits 
sought remain denied, the veteran and 
his representative should be provided 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand s to obtain additional 
clinical evidence and to comply with a precedent decision of 
the Court.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
